Order entered May 26, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-22-00372-CV

       IN RE DOWNTOWN MCKINNEY PARTNERS, LLC, Relator

         Original Proceeding from the 471st Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 471-03474-2020

                                 ORDER
                Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   LANA MYERS
                                               JUSTICE